sTA'rE or vERMoNT ~ DCT . 1 2010
scranton CoURT - ENviRoNMnNTAL mvtsioN

 

VERMONT
SUPER\OR COURT
' } ENVIHONMENTAL DlV|SlON
Ve_rmont Agency of Natural Resources, }
Petitioner }v
1 v. } Docket No. 210-10-09 Vtec

The Copper Mine Corporation,

Respondent. }

}

Judgment ()rder
This matter concerns the prosecution of an Adniinistrative Order issued by the Vermont

Agency of Natural Resources (“ANR”) against The Copper Min'e Corporation (“Respondent”),
based upon various allegations of environmental law violations When the parties Were unable to
reach a voluntary resolution of their dispute, the Court conducted a site visit with ANR
representatives and Respondent on the afternoon of Monday, Septernber l3, 2010 and a merits
hearing on Tnesday, Septernher 14, 2010. The parties completed their presentation of evidence
and oral arguments during one day of trial. At the end of the proceedings the Cou_i"t conducted a
brief recess to complete its research and deliberations, returning thereafter to render its Findings
of Fact and Conclusions of Law on the record This ludgrnent Order is issued to memorialize
this Court’s order and decree.

Pursuant to l`O V.S.A. §SOlO(l)), the Court considered the eight statutory criteria listed
therein in rendering its Findings of F act and Conclusions ofLaW-. The Conrt fulfills the statutory
requirements of 10 V.S.A. § 8012(0) with the following summary ‘ot` its Findings and
Conclusions:

i. Respondent violated the land use and deveiopment laws (lO V.S.A., chapter 15 l) by _
blasting, extracting, processing and transporting rock, sand and other earth resources Without the
necessary state land use (“Act 250”) pennits, as required by 10 V.'S.A. §§ 6081-93.

2. The blasting and excavation activities Responde'nt conducted Were particularly onerous
since they Were conducted Without the review and notice to neighbors that Woul_d have occurred,
had Respondent applied for the necessary land use permits The impacts upon abutting property
owners of Respondent’s unpermitted activities included fly rock travelling onto abutting
property, as Well as exposure to dust and noise caused by Respondent"s blasting, excavation and

transportation activities

3. ` Respondent also failed to plan and implement sufficient stormwater treatment practices
on his property and failed to obtain coverage and authorization for such treatment as required
under the Vennont Multi-Sector General Permit (“MSGP”) administered by AN`R.

4. ANR presented sufficient, credible evidence to show that Respondent also committed two
further violations; `namely, the construction of a Wooden fence near the road frontage boundary
of his Wolcott property without first securing an amendment to the pre-existing Act 250 permit
that encumbered his property, and by allowing tractor trailers to be parked on the edge of his
property, which impeded the flow of traffic and visibility along Vermont Ronte 15.

5. ln assessing the severity of Respondent’s environmental violations, and having concluded
that Respondent’s unpermitted activities 'Warranted the assessment of significant penalties, the
Court took the following into consideration:

a. Respondent’s unpermitted;activities had actual and potential impacts upon public health,
safety, and welfare, as well as resulting environmental impacts See 10 V,S.A.

§ 3919®)(1)-

b. Thc Respondent and its principal agent and president, Dean Salvas; had prior knowledge
and familiarity with the State land use permitting process This prior knowledge Was .
apparent to the Court because Respondent’s properties Were encumbered by pre-existing
Act 250 permits; Mr_. Salvas had previously applied for other similarrA_ct 250 permits;
and Mr. Salvas appeared to have full knowledge of the.necessity to,apply for additional
Act 250 permits or amcndments, yet made the conscious decision not to do so. See 10
V.S.A. § SOlOCb)(B).

c. Lastly, as a result of the Respondent’s unpermitted actions, the Court concludes that a
significant penalty is needed so as to have a deterrent effect `(per l0 V.,S.A. § 80l0(b)(6)),
and to compensate ANR for its actual and reasonable expenses in this enforcement action
(per 10 V.S-.A. § 8010®)(7)).

6_. The Court does hereby exercise its discretion and authority under 10 V.S.A. § 8012(b)(3)
to modify the penalty provisions on page 4 of the Administrative Order issued by the ANR
Secretary on October 13., 2009 as follows:

Reimb. of ANR costs and expenses $7.,667.00
Penalty for Act 250 violations $5,000.00
Penalty for MSGP violations S2,500.00
Penalty for tractor trailer placement $ 300,00_

TG,’tal: $1~5,467.00

Waste materials and tires remain stored on Respondent’s Wolcott property. Such
materials must be removed; M Respondent obtains any necessary ANR permit(s). ln
the event Respondent obtains such permit(s) and removes all Waste materials and tires by
March 14, 2012, no farther penalty shall be assessed in these proceedings l-lowever, in

the event that Respondent fails to obtain the necessary permit(s) and remove all waste
materials and tires from its Wolcott property by March 14, 2012, an additional penalty of
33,500.00 shall become immediately due and payable, thereby raising the total penalty
due in these proceedings to 518,967,00

7. All other provisions of the Sec'retary’s October 13, 2009 Administrative Order shall

remain in full force and eHect.

Rights of Appeal (10 V.S.A. §§8012(c)(4) and (5)):

WARNING: This Decision will become final if no appeal is filed within ten (10) days
of the date this Decision is received All parties to this proceeding have a right to appeal this
Decision. The procedures for filing an appeal are found in the Vennont Rules of Appellate
Pro'cedure (V.R.A.P.), subject to superseding provisions in Verrnont Rules for Environmental
Court Proceedings .(V.R_E.C.P.) 4(d)(6). Wijthin ten (l 0) days of receipt of this Order_, any party
seeking to file an appeal must file the notice of appeal with the Clerl< of the Environrnental
Division of the Vermont Superior Court, together with the applicable filing fee. Questions may
be addressed to the Clerl< of the Vermont Suprerne Court, lll State Street, Montpelier, VT'
05609-080l, (802) 828-3276. An appeal to the ,Supreme Cour"t operates as a stay of payment of
a penalty, but it does not stay any other aspect of this ludgment Order' or the Administrative
Order affirmed and revised by the this 'Cou_rt. 10 V.S.A. § SOl,S(d). A party may petition the
Supreme Court for any additional stay under the provisions of the Vermont Rules of ,Civil
Procedure (V.R.C.P..) 62 and V.R.A.P. 8.

This completes the current proceedings before this Court concerning this environmental

enforcement action.

Done at Newfane, Vermont, this lst day of October. 2010.

\`,,H,.,Q§h;w

Thornds\S. Durl